Citation Nr: 0633581	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for left knee injury, 
status-post meniscectomy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee pain, with joint effusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied entitlement to a 
rating in excess of 10 percent for left knee injury, status-
post meniscectomy, and entitlement to an initial rating in 
excess of 10 percent for right knee pain with joint effusion.

In a September 2005 decision, the Board granted an increase, 
to 20 percent, for the veteran's left knee disability and 
denied an initial rating in excess of 10 percent for her 
right knee disability.  The veteran thereafter appealed the 
decision to the Court of Appeals for Veterans Claims (Court) 
and in May 2006, the veteran and the Secretary of VA made a 
joint motion for partial remand, which the Court granted.  As 
such, the case returns to the Board in order for it 
reconsider the issues of entitlement to a rating in excess of 
20 percent for left knee injury, status-post meniscectomy, 
and entitlement to an initial rating in excess of 10 percent 
for right knee pain with joint effusion.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Left knee injury, status-post meniscectomy, is manifested 
by no more than slight instability, arthritis, pain and 
crepitus on movement, leg flexion not less than 90 degrees, 
full extension, and a large tear of the posterior horn of the 
lateral meniscus with constant pain and intermittent effusion 
into the joint. 

3.  Right knee pain, with joint effusion, is manifested by no 
more than slight instability, arthritis with limited motion 
based on pain and crepitus, leg flexion not less than 
90 degrees, and full extension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee injury, status-post meniscectomy with arthritis, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2006).

2.  The criteria for a separate rating of 10 percent for 
slight left knee instability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

3.  The criteria for an initial rating in excess of 10 
percent for right knee pain, with joint effusion, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

4.  The criteria for a separate initial rating of 10 percent 
for right knee arthritis with limited motion have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) Inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-121.

In the Board's September 2005 decision, it was determined 
that VA had satisfied the duties to notify and assist.  In 
this regard, the Board found that August 2001 and March 2002 
letters adequately advised the veteran of the evidence that 
VA would attempt to obtain and what evidence she was 
responsible for identifying or submitting to VA.  Such also 
informed her of the evidence necessary to substantiate her 
rating claims.  Additionally, the August 2001 and March 2002 
letters advised the veteran to inform VA of any additional 
information or evidence she wanted VA to obtain for her.  She 
was also requested to provide information about where and by 
whom she was treated for her left and right knee 
disabilities.  Moreover, the Board found that VA had made 
reasonable efforts to identify and obtain relevant records in 
support of the veteran's claims and most recently afforded 
her a VA examination in June 2002.

The parties' Joint Motion for Remand does not address or 
identify any alleged deficiency in VA's duties to notify and 
assist.  Moreover, the motion only requested reconsideration 
of the merits of the veteran's increased rating claims.  
Additionally, in a September 2006 communication, the veteran 
indicated that she did not have any evidence to submit and 
requested that the Board proceed immediately with the 
readjudication of her appeal.  

Therefore, the Board finds that VA notified the veteran of 
the evidence needed to substantiate the claims decided 
herein, explained to her who was responsible for submitting 
such evidence, and obtained and fully developed all evidence 
necessary for an equitable disposition of these claims.  As 
such, there is no prejudice to the veteran as a result of the 
Board proceeding to the merits of his claims.

II.  Background

The veteran served on active duty from October 1973 to 
December 1980 in the United States Army.

In a December 1995 rating decision, the RO granted service 
connection for a left knee condition, evaluated as 
noncompensably disabling, effective August 14, 1995.  In a 
July 1997 rating decision, the veteran was granted an 
increase, to 10 percent, for her left knee disability, 
effective September 25, 1996.  The August 2002 rating on 
appeal denied an increased rating for the veteran's left knee 
disability and granted service connection for a right knee 
disability, evaluated as 10 percent disabling, effective 
November 12, 1998.  Thereafter, the veteran appealed with 
respect to the ratings assigned to each knee disability.  In 
the September 2005 decision, the Board granted an increased 
rating, to 20 percent, for the veteran's left knee 
disability, pursuant to Diagnostic Code 5258.  

Private medical treatment records from Dr. N. reflect from 
September 2000 to January 2001, the veteran was able to 
perform the squatting maneuver to approximately 25 to 30 
percent of normal before complaining of knee pain.  From 
March 2001 to May 2001, the veteran could squat to 15 to 20 
percent of the expected normal before complaining of 
bilateral knee pain.  

VA treatment records reflect that, in May 2001, it was noted 
that the veteran's X-rays revealed medial compartment 
osteoarthritis of both knees.  She had meniscal surgery on 
the left.  Upon physical examination, the veteran had 
positive crepitus with range of motion in both knees.  There 
was no instability noted over either knee.  There was 
tenderness to palpation over both the medial and lateral 
joint lines.  There was also tenderness elicited with both 
varus and valgus stress of the knees.  The impression was 
bilateral medial compartment osteoarthritis of the knees.  
The veteran was fitted for knee braces.

Private medical treatment records from Dr. N. reflect in June 
2001, the veteran could squat to 35 percent of normal, while 
donning a right knee brace. 

In August 2001, VA treatment records reflect that the veteran 
complained of bilateral knee pain for many years.  It was 
noted that she had surgery, an open meniscectomy, on her left 
knee around 1978.  The veteran indicated that she was told 
that she needed surgery on her right knee, but had declined 
it.  She had positive night pain and used a cane at times.  
The veteran also used a brace on her right knee, which helped 
a lot with the pain.  A brace was in the process of being 
made for her left knee.  She was on pain medication for her 
knees.  Objectively, the left knee had a large medial 
surgical scar.  Range of motion was zero to 105 degrees.  
There was positive crepitus, patellofemoral grind, and 
medial/lateral joint line tenderness.  There was also 
positive shifting with medial and lateral stress.  There was 
no anterior/posterior laxity.  There was small effusion.  
Right knee range of motion was zero to 105 degrees.  There 
was positive patellofemoral grind and medial and lateral 
joint line tenderness.  There was also some medial/lateral 
laxity, but no anterior/posterior laxity.  X-rays showed 
degenerative joint disease.  The assessment was degenerative 
joint disease, bilateral knees.  

Private medical treatment records from Dr. N. reflect in 
September 2001 and October 2001, the veteran was unable to 
perform the squatting maneuver.  In November 2001, it was 
noted that the veteran was wearing two heavy knee braces and 
was unable to perform the squatting maneuver.  It was also 
noted that her bilateral knee flexion was 90 percent of 
normal.  From December 2001 to March 2002, the veteran's 
bilateral knee flexion was 85 to 90 percent of normal.  In 
April 2002, she had normal range of motion in the extremities 
times four.  

In February 2002, VA treatment records show that the veteran 
was again seen for complaints of pain in her knees, worse on 
the right.  Objectively, it was noted that her left knee was 
clinically worse, but the right knee was more painful.  X-
rays showed severe arthritis bilaterally.  The assessment was 
bilateral knee osteoarthritis.  In April 2002, the veteran 
again complained of right knee pain, mostly during weight 
bearing and occasionally in the evening.  Upon examination, 
the veteran's strength of the lower extremities was 5/5.  
Right and left knee flexion was 100 degrees and extension was 
zero degrees.  There was positive patellofemoral grind 
bilaterally, with the right worse than the left, positive 
crepitus, and positive medial joint line tenderness 
bilaterally.  There was no effusion or swelling and no 
medial/lateral or anterior/posterior laxity.  There was mild 
pain with flexion and extension of bilateral knees.  There 
was negative anterior/posterior drawer signs bilaterally.  
The left knee had a well healed medial surgical scar.  The 
assessment was degenerative joint disease, bilateral knees.  

Private medical treatment records from Dr. N. reflect in May 
2002, range of motion in the veteran's extremities was 
normal, except for her right knee, which was limited to 90 
degrees.  

At a June 2002 examination, conducted for VA compensation 
purposes, the veteran complained of pain, stiffness, and 
giving away of both knees.  She indicated that she was on 
medication for the pain.  The veteran stated that the pain 
was constant and changes in the weather and increased 
activity would precipitate the pain.  Rest helped to 
alleviate the pain.  She indicated that she had bilateral 
knee braces, but such were not fitting and she had not been 
wearing them lately.  The veteran used a cane approximately 
one to two times a month when her knees acted up.  She had 
surgery on her left knee in 1978, but had not had any surgery 
on her right knee.  It was noted that the way such affected 
her daily life was that she had increased pain and decreased 
activity secondary to that pain.

On range of motion testing of the right knee, the veteran had 
120 degrees of flexion and zero degrees of extension.  Range 
of motion was precluded by the veteran's calf striking the 
back of her knee secondary to morbid obesity.  On the left 
knee, range of motion was 120 degrees of flexion and zero 
degrees of extension.  Again, it was noted that range of 
motion was limited secondary to morbid obesity.  On joint 
capsule testing on the right and left, there was no obvious 
laxity of the anterior and posterior cruciate ligaments and 
the joint capsule appeared to be intact.  MRIs of the 
veteran's knees were obtained.

The impression, per the MRIs, included degenerative changes 
of the right and left knees, joint effusion of the right and 
left knees, torn meniscus of the left knee, Baker's cyst of 
the left knee, and ACL tear of the left knee.  

Private medical treatment records from Dr. N. reflect that 
from June 2002 to January 2003, bilateral knee flexion was 
approximately 90 degrees.  In February 2003, range of motion 
of the four extremities was within normal limits throughout 
all planes.  

An April 2003 bilateral knee initial assessment, completed by 
Dr. B., reflects that the veteran complained of constant 
pain, instability, crepitus, and giving away in both her left 
and right knees.  There was no knee effusion bilaterally, but 
knee tenderness was present globally throughout both knees.  
The Board notes that portions of the physical examination 
appear to be missing; however, in the April 2004 private 
evaluation reported below, the results of this examination 
are included.  X-rays of the right knee demonstrated joints 
space narrowing, sclerosis, osteophyte and cyst formation.  
X-rays of the left knee showed patellofemoral disease and 
joint space narrowing, sclerosis, osteophyte and cyst 
formation.  The impression was osteoarthritis of both knees 
and pain of the right and left knee.  

An April 2004 VA treatment record reflects that the veteran 
had two G2 knee braces with medial unloaders, which she could 
not wear because they fall off her thighs.  It was noted that 
the veteran had an MRI on her left knee in February 2004 and 
such revealed a partially ruptured Baker's cyst, remote 
medial collateral ligament injury, atrophic ACL, 
tricompartmental osteoarthritis changes, which were severe in 
the medial compartment, previous meniscectomy in the medial 
meniscus, and a large tear of the posterior horn of the 
lateral meniscus.  The impression was internal derangement of 
both knees with severe osteoarthritis of the medial 
compartments of both knees.

An April 2004 examination, conducted by Dr. R. for the self-
reported purpose of an independent orthopedic medical 
evaluation, reveals that the veteran was last employed in 
March 1995.  Dr. R. related the veteran's relevant medical 
history, which included back complaints and fibromyalgia.  At 
the time of the April 2004 examination, the veteran stated 
that she could not squat at the knees or kneel.  She avoided 
lifting anything weighing more than about 20 pounds and this 
amount aggravated her lower back and knees.  She was able to 
take care of herself personally, but cannot take tub baths 
any longer.  She paid someone to perform routine household 
chores and did not exercise.  

Dr. R. noted accompanying medical records, to include the 
April 2003 assessment, completed by Dr. B.  Dr. R. noted 
that, at such evaluation, the veteran's right knee was from 
zero degrees of extension to 110 degrees of flexion.  The 
tibia/femoral alignment was 5 to 10 degrees of valgus.  The 
anterior posterior stability was less than 5 millimeters and 
the medial lateral stability was less than 5 degrees.  There 
was no flexion contracture.  There was no extension lag.  On 
examination of the left knee, there was no flexion 
contracture and 110 degrees of flexion.  The tibial femoral 
alignment was 1 to 4 degrees varus.  Anterior posterior 
stability was less than 5 millimeters and medial lateral 
stability was less than 5 degrees.  There was no extension 
lag.  There was no knee effusion on either side.  The 
quadriceps tone was satisfactory.  Knee tenderness was 
present globally throughout both knees.  X-ray result were 
again reported.

Upon physical examination, the veteran stated that she was 
planning to have Bariatric surgery and used a walker or cane 
for ambulation.  Without her walker, the veteran had a very 
slow gait with a short stride.  She did only fair when 
standing on her toes and heels.  She also did only fair when 
attempting to walk in a tandem fashion.  She was able to do 
only 20 percent of a deep knee bend.  The veteran had full 
extension with 110 degrees of flexion of both knees.  She had 
some tenderness over the anterior medial aspect of both 
knees.  The veteran had 8 percent of valgus of both knees.  
Both knees were stable on medial and lateral stress and on 
anterior posterior stress or an anterior drawer sign.  The 
veteran had a 4 inch anterior medial scar over the left knee 
from a previous surgical procedure.  She had marked crepitus 
on range of motion of both knees.  The veteran had no flexion 
contracture and no extension lag.  

Dr. R. indicated that he had tried to review some of the VA 
criteria for rating knee disabilities and stated that the 
veteran met the criteria for a 20 percent rating for her left 
knee disability due to the large tear of the posterior horn 
of the lateral meniscus for which she continued to have 
significant symptoms, to include intermittent effusions and 
the requirement of using a walker with instability in both 
knees.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257) a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  

A.	Left Knee Injury, Status-Post Meniscectomy

The veteran is service-connected for left knee injury, 
status-post meniscectomy, evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.  She 
contends that she experiences constant pain, stiffness, and 
giving away of her left knee.  The veteran argues that she 
must use braces and a cane in order to ambulate.  As such, 
she contends that she is entitled to a rating in excess of 20 
percent for her service-connected left knee disability.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected left knee disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The September 2005 Board decision determined that the veteran 
was entitled to a 20 percent evaluation for her left knee 
disability under Diagnostic Code 5258 in contemplation of 
dislocation of semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  While the veteran 
had originally been evaluated under Diagnostic Code 5257, in 
contemplation of slight recurrent subluxation or lateral 
instability, the Board found that the veteran's disability 
picture more nearly approximated a 20 percent rating under 
Diagnostic Code 5258 rather than a 10 percent rating under 
Diagnostic Code 5257.  The Board noted that the veteran had 
undergone a previous meniscectomy in the medial meniscus; 
however, a February 2004 MRI revealed a large tear of the 
posterior horn of the lateral meniscus.  Moreover, the 
evidence of record reflected crepitus on motion, constant 
pain, and intermittent effusion into the joint.  

Pursuant to the May 2006 Joint Motion for Remand, the Board 
has considered whether the veteran is entitled to a separate 
rating for arthritis, limitation of motion in contemplation 
of DeLuca, supra, and recurrent subluxation or lateral 
instability.  

With regard to arthritis, as noted previously, Diagnostic 
Code 5003 provides that arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint involved.  When however, the limitation of motion of 
the specific is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

The Board observes that the veteran has diagnoses of 
degenerative joint disease and osteoarthritis of the left 
knee of record, confirmed by MRIs and X-rays.  The evidence 
of record also demonstrates that the veteran has arthritis 
with limited motion based on pain and crepitus; however, the 
Board finds that she is not entitled to a separate rating for 
such manifestations as they are already contemplated in her 
20 percent evaluation under Diagnostic Code 5258.  In this 
regard, the Board notes that Diagnostic Code 5258 
contemplates dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Pursuant to VAOPGCPREC 9-98, limitation of motion is 
contemplated in Diagnostic Code 5259, pertinent to the 
removal of the semilunar cartilage or meniscus.  The opinion 
finds that such removal may resolve restriction of movement 
caused by tears and displacements of the menisci; however, 
the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, the opinion states that limitation of motion is a 
relevant consideration under Diagnostic Code 5259.  The Board 
finds that this determination is applicable to Diagnostic 
Code 5258 as such is pertinent to meniscus symptomatology 
prior to removal.  Therefore, the veteran's arthritis with 
limited motion based on pain and crepitus is already 
contemplated in her 20 percent evaluation under Diagnostic 
Code 5258.  The Court has held that, while it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban, supra.  Therefore, the veteran 
is not entitled to a separate rating under Diagnostic Code 
5003.

The Board has considered whether the veteran is entitled to a 
higher rating under Diagnostic Codes 5260 and 5261, pertinent 
to limitation of flexion and extension, respectively.  As 
indicated previously, as the veteran is already rated under a 
Diagnostic Code that contemplates limitation of motion, she 
is not entitled to a separate rating under Diagnostic Codes 
5260 or 5261.  See 38 C.F.R. § 4.14; Esteban, supra.  

Under Diagnostic Code 5260, a 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  Records 
dated from May 2001 through April 2004 fail to reveal 
limitation of flexion to 15 degrees or less.  Specifically, 
during such time period, the most limited flexion the veteran 
experienced during range of motion testing was 90 degrees.  
Moreover, while the veteran experienced pain when squatting 
and had positive crepitus during range of motion testing, 
there did not appear to be any additional impairment in 
regard to range of motion of her left knee.  See DeLuca, 
supra.  Moreover, insofar as the veteran's pain and crepitus 
limits her range of motion, such is already contemplated in 
her 20 percent evaluation under Diagnostic Code 5258.  As 
such, to assign a separate evaluation under Diagnostic Code 
5260 would be pyramiding as the veteran would be compensated 
twice for the same manifestations.  See 38 C.F.R. § 4.14; 
Esteban, supra.  Therefore, the veteran does not meet the 
criteria for a higher evaluation under Diagnostic Code 5260.

Diagnostic Code 5261 provides for a 30 percent evaluation 
where the evidence shows extension limited to 20 degrees.  
For a 40 percent evaluation, extension must be limited to 30 
degrees.  And finally, where extension is limited to 45 
degrees a 50 percent evaluation may be assigned.  The 
evidence of record fails to demonstrate any limitation of 
extension, as range of motion testing consistently revealed 
extension to zero degrees.  As indicated in the preceding 
paragraph, while the veteran experienced pain and crepitus on 
movement, there did not appear to be any additional 
impairment in regard to range of motion of her left knee.  
See DeLuca, supra.  Moreover, as noted in the preceding 
paragraph, insofar as the veteran's pain and crepitus limits 
her range of motion, such is already contemplated in her 20 
percent evaluation under Diagnostic Code 5258 and to assign a 
separate evaluation for duplicative manifestations would be 
pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  As such, 
the veteran does not meet the criteria for a higher 
evaluation under Diagnostic Code 5261.

Additionally, as the veteran is not entitled to separate 
ratings under Diagnostic Codes 5260 or 5261, VAOPGCPREC 23-97 
and VAOPGCPREC 9-04 are not applicable.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation under Diagnostic Code 5257, 
pertinent to recurrent subluxation or lateral instability.  
The Board initially notes that the veteran's left knee 
disability was previously evaluated under such Diagnostic 
Code; however, in the September 2005 decision, it was 
determined that the veteran's left knee disability was more 
appropriately evaluated under Diagnostic Code 5258.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. 
Derwinski; Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
However, the Board has again considered whether the veteran 
is entitled to a higher or separate rating under such 
Diagnostic Code.  The evidence of record shows that, in 
August 2001, there was positive shifting with medial/lateral 
stress, but there was no anterior/posterior laxity.  In April 
2002, there was no medial/lateral or anterior/posterior 
laxity.  At the June 2002 VA examination, there was no 
obvious laxity of the anterior and posterior cruciate 
ligaments and the joint capsule appeared to be intact.  In 
April 2003, anterior/posterior stability was less than 5 
millimeters and medial lateral stability was less than 5 
degrees.  In April 2004, the left knee was stable on 
medial/lateral stress and on anterior/posterior stress; 
however, Dr. R. indicated that the veteran required the use 
of a walker as a result of instability in both knees.  As the 
veteran has demonstrated slight instability in the left knee, 
a separate 10 percent evaluation is warranted under 
Diagnostic Code 5257.  

While the Joint Motion for Remand did not order 
reconsideration of the veteran's left knee disability under 
Diagnostic Codes 5256, 5259, 5262, or 5263, the Board again 
finds that the veteran is not entitled to a separate or 
higher rating under such Diagnostic Codes.  See September 
2005 Board decision.  

Consideration has again been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the veteran's service-
connected left knee disability, as a review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.  
Specifically, while the veteran has a documented 4-inch scar 
from her 1978 meniscectomy, the evidence reveals that such is 
asymptomatic and well healed.  

B.	Right Knee Pain, with Joint Effusion

The veteran is service-connected for right knee pain, with 
joint effusion, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  She contends that 
she experiences constant pain, stiffness, and giving away of 
her left knee.  The veteran argues that she must use braces 
and a cane in order to ambulate.  As such, she contends that 
she is entitled to an initial rating in excess of 10 percent 
for her service-connected right knee disability.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected right knee disability.  

As indicated in the preceding section, the Board has been 
directed to consider whether the veteran is entitled to a 
separate rating for arthritis, limitation of motion in 
contemplation of DeLuca, supra, and recurrent subluxation or 
lateral instability.  Additionally, pertinent only to the 
veteran's right knee disability, the Board has been ordered 
to provide consideration of whether staged ratings are 
warranted pursuant to Fenderson, supra.

The Board initially notes that the veteran has been evaluated 
under Diagnostic Code 5257 in contemplation of slight 
recurrent subluxation or lateral instability.  The evidence 
of record shows that, in August 2001, there was some 
medial/lateral laxity, but no anterior/posterior laxity.  
However, in April 2002, there was no medial/lateral or 
anterior/posterior laxity.  At the June 2002 VA examination, 
there was no obvious laxity of the anterior and posterior 
cruciate ligaments and the joint capsule appeared to be 
intact.  In April 2003, anterior/posterior stability was less 
than 5 millimeters and medial lateral stability was less than 
5 degrees.  In April 2004, the right knee was stable on 
medial/lateral stress and on anterior/posterior stress; 
however, Dr. R. indicated that the veteran required the use 
of a walker as a result of instability in both knees.  As the 
veteran has failed to demonstrate moderate recurrent 
subluxation or lateral instability in the right knee, an 
evaluation in excess of 10 percent is not warranted based on 
instability or subluxation under Diagnostic Code 5257 for any 
applicable period during this appeal.  See Fenderson, supra.  

The Board again observes that the veteran has diagnoses of 
degenerative joint disease and osteoarthritis of the right 
knee of record, confirmed by MRIs and X-rays.  As such, the 
Board has considered the application of Diagnostic Code 5003.  
In this regard, the Board has first considered whether the 
veteran's right knee range of motion meets a compensable 
rating under Diagnostic Code 5260 or 5261, to include in 
contemplation of DeLuca, supra, factors.  

Under Diagnostic Code 5260, a zero percent evaluation is 
assigned where flexion of the leg is only limited to 60 
degrees.  For a 10 percent evaluation, flexion must be 
limited to 45 degrees.  Records dated from May 2001 through 
April 2004 fail to reveal limitation of flexion to 60 degrees 
or less.  Specifically, during such time period, the most 
limited flexion the veteran experienced during range of 
motion testing was 90 degrees.  Moreover, while the veteran 
experienced pain when squatting and had positive crepitus 
during range of motion testing, there did not appear to be 
any additional impairment in regard to range of motion of her 
right knee.  See DeLuca, supra.  Moreover, as discussed 
below, the Board has assigned a separate 10 percent 
evaluation for arthritis with limited motion based on pain 
and crepitus under Diagnostic Code 5003 and to assign a 
separate evaluation for duplicative manifestations would be 
pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  As such, 
the veteran does not meet the criteria for a higher or 
separate evaluation under Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  
A 10 percent evaluation requires extension limited to 
10 degrees.  The evidence of record fails to demonstrate any 
limitation of extension, as range of motion testing 
consistently revealed extension to zero degrees.  As 
indicated in the preceding paragraph, while the veteran 
experienced pain and crepitus on movement, there did not 
appear to be any additional impairment in regard to range of 
motion of her right knee.  See DeLuca, supra.  Moreover, as 
also indicated previously, the Board observes that the 
veteran's pain and crepitus are already contemplated in her 
10 percent evaluation to be assigned under Diagnostic Code 
5003 for arthritis with limited motion based on pain and 
crepitus and to assign a separate evaluation for duplicative 
manifestations would be pyramiding.  See 38 C.F.R. § 4.14; 
Esteban, supra.  As such, the veteran does not meet the 
criteria for a higher or separate evaluation under Diagnostic 
Code 5261.

Additionally, as the veteran is not entitled to separate 
ratings under Diagnostic Codes 5260 or 5261, VAOPGCPREC 23-97 
and VAOPGCPREC 9-04 are not applicable.  

However, as there is evidence of arthritis with limited 
motion based on pain and crepitus, albeit noncompensable 
under Diagnostic Codes 5260 and 5261, the Board finds that a 
separate evaluation of 10 percent is warranted pursuant to 
Diagnostic Code 5003.  See also VAOPGCPREC 9-98.  
Specifically, Diagnostic Code 5003 provides that when the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Therefore, a 
separate evaluation of 10 percent is warranted for the 
veteran's right knee arthritis with limited motion based on 
pain and crepitus.

The Board has considered whether staged ratings under 
Fenderson, supra, is appropriate; however, the Board finds 
that the veteran's right knee symptomatology has been stable 
throughout the appeal period.  As such, staged ratings in 
this case is not proper. 

While the Joint Motion for Remand did not order 
reconsideration of the veteran's right knee disability under 
Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, the Board 
again finds that the veteran is not entitled to a separate or 
higher rating under such Diagnostic Codes.  See September 
2005 Board decision.  

Consideration has again been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the veteran's service-
connected right knee disability, as a review of the record, 
to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.  

C.	Extra-Schedular Consideration 

While the Joint Motion for Remand did not order 
reconsideration of whether the case should be referred for 
extra-schedular consideration, the Board again finds that 
such referral is not warranted.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  The record does not reflect any post-service 
hospitalizations for the disabilities now on appeal or show 
that such are unusually manifested.  There is no evidence 
that the veteran's collective disabilities or each individual 
disability has rendered her unable to secure or follow a 
substantially gainful occupation.  The Board does acknowledge 
that the veteran last worked in March 1995; however, there is 
no evidence that her unemployment is solely the result of her 
left and right knee disabilities.  As such, the medical 
evidence shows that any objective manifestations of the 
veteran's disabilities are exactly those contemplated by the 
schedular criteria.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

An increased rating for left knee injury, status-post 
meniscectomy with arthritis, currently evaluated as 20 
percent disabling, is denied.

A separate 10 percent rating for slight left knee 
instability, and no higher, is granted, subject to the laws 
and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for right knee 
pain, with joint effusion, is denied.

A separate initial 10 percent rating for right knee arthritis 
with limitation of motion based on pain and crepitus, and no 
higher, is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


